DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 4, 6-8, 10, 11, 13-16 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Guan-Lin Su et al., "Widely tunable semiconductor lasers with three interferometric .

Regarding claim 1, Su et al. disclose: a gain region (arm 1); wherein the semiconductor layer includes a 1x3 multi-mode interference (MMI) coupler (1x3 MMI), a front arm (arm 1) coupled to the MMI coupler (page 21401, Fig. 1, section 2), a coarse tuning arm (arm 2) for coarse wavelength tuning, a fine tuning arm (arm 3) for fine wavelength tuning, and a side-mode suppression ratio (SMSR) and power tuning arm (arm 4) for power tuning (page 21401, Fig. 1, section 2), and wherein the coarse tuning arm, the fine tuning arm, and the SMSR and power tuning arm are coupled to the MMI coupler at a second side of the MMI coupler opposite to the first side (page 21401, Fig. 1, section 2). 
Su et al. do not explicitly disclose: a substrate; a gain region disposed above the substrate; a semiconductor layer disposed above the substrate and below the gain region; front arm terminated by a front reflector at a first side of the MMI coupler; a coarse tuning arm (arm 2) terminated by a first back reflector, a fine tuning arm terminated by a second back reflector, and a side-mode suppression ratio (SMSR) and power tuning arm terminated by a third back reflector; and wherein the gain region is above the front arm.
Meliga et al. disclose: a substrate (2) (Fig. 2B, [0021]); a gain region (301 or 101) disposed above the substrate (2); a semiconductor layer (110, 18c, 305) disposed above the substrate and below the gain region (Fig. 2b, [0023], [0024] [0030], [0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Su et al. by coupling the three branch MMI structure below the gain region and above the substrate in order to support the laser device and to obtain a laser with high side mode suppression ratio. The device as modified discloses: wherein the gain region is above the front arm.
Su as modified does not explicitly disclose: front arm terminated by a front reflector at a first side of the MMI coupler; a coarse tuning arm (arm 2) terminated by a first back reflector, a fine tuning arm terminated by a second back reflector, and a side-mode suppression ratio (SMSR) and power tuning arm terminated by a third back reflector.
Takabayashi et al. disclose: front arm terminated by a front reflector (12) and a tuning arm terminated by a back reflector (11) (Fig. 3, [0033], [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Su as modified by coupling a reflector to the front arm and each of the tuning arms in order to form a cavity and output coherent light.

Regarding claim 2, Su as modified discloses: wherein the gain region includes an III-V material (Meliga, Fig. 2b, [0023], [0024] [0030], [0031], [0036]), and the semiconductor photonic device further comprises: an output port coupled to the front reflector (Su, page 21401, Fig. 1, section 2) (Takabayashi, Fig. 3, [0033], [0034]). 

Regarding claim 3, Su as modified does not disclose: a photodetector in a waveguide between the front reflector and the output port as a power monitor at the output port. 
Takabayashi et al. disclose: a photodetector coupled to a waveguide (Fig. 1, [0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Su as modified by coupling a photodetector in a waveguide between the front reflector and the output port in order to monitor the output power of the laser device.

Regarding claim 4, Su as modified discloses: wherein the front arm, the coarse tuning arm, the fine tuning arm, or the SMSR and power tuning arm includes a silicon waveguide selected from a group 

Regarding claim 6, Su as modified discloses: wherein the gain region includes the III-V material selected from the group consisting of aluminum (Al), gallium (Ga), indium (In), nitrogen (N), phosphorus (P), arsenic (As), antimony (Sb), AlAs, GaAs, InxGa1-xAs, InAl1-xAs, InxG1-xP, GaAsxSb1-x, AlxGa1-xAsyP1-y, and AlxInyGa1-x-yAs, where x and y are between 0 and 1, InSb, InAs, AlP, GaP, InP, a binary III-V compound, a ternary III-V compound, and a quaternary III-V compound (quaternary III-V compound) (Meliga, Fig. 2b, [0023], [0024] [0030], [0031], [0036]). 

Regarding claim 7, Su as modified discloses: wherein the semiconductor layer includes silicon, or an III-V material (silicon or III-V material) (Meliga, Fig. 2b, [0023], [0024] [0030], [0031], [0036]) (Takabayashi, Fig. 3, [0032]-[0034]). 

Regarding claim 8, Su as modified does not disclose: wherein the front reflector, the first back reflector, the second back reflector, or the third back reflector, includes a loop mirror having silicon, a metal reflector, or a grating-based reflector. 
Takabayashi et al. disclose: optical waveguide device comprising silicon loop mirror (Fig. 3, [0032]-[0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Su as modified by coupling a silicon loop mirror to the front arm and each of the tuning arms in order to form a cavity and output coherent light.

Regarding claim 10, Su as modified discloses: a cladding layer (112, 212, 304) above the gain region and the semiconductor layer (Meliga, Fig. 2b, [0023], [0024] [0030], [0031]). 

Regarding claim 11, Su as modified discloses: further comprising: a metal layer (118, 308) above the cladding layer (Meliga, Fig. 2b, [0023], [0024] [0030], [0031]). 

Regarding claim 13, Su as modified discloses: wherein the semiconductor photonic device is for a single mode laser device (single wavelength with a high-side mode suppression ratio) (Su, pages 21400-21401). 

Regarding claim 14, Su as modified discloses: wherein the MMI coupler is a self-imaging, lossless MMI coupler (Su, page 21401, Fig. 1, section 2). 

Regarding claim 15, Su as modified discloses: wherein the fine tuning arm is longer than the coarse tuning arm and longer than the SMSR and power tuning arm (Su, page 21401, Fig. 1, section 2). 

Regarding claim 16, the apparatus of claim 1 discloses the claimed method (see the rejection of claim 1).

Regarding claim 20, Su et al. disclose: an optical communication system comprising at least one optical apparatus, wherein the optical apparatus includes a single mode laser device (single wavelength high side mode suppression ratio) (page 21400-24001), and the single mode laser device includes: a gain region (arm 1); wherein the semiconductor layer includes a 1x3 multi-mode interference (MMI) coupler (1x3 MMI), a front arm (arm 1) coupled to the MMI coupler (page 21401, Fig. 1, section 2), a coarse tuning arm (arm 2), a fine tuning arm (arm 3), and a side-mode suppression ratio (SMSR) and power tuning arm (arm 4), and wherein the coarse tuning arm, the fine tuning arm, and the SMSR and power 
Su et al. do not explicitly disclose: a substrate; a gain region above the substrate, wherein the gain region includes an III-V material; a semiconductor layer above the substrate and below the gain region; a front arm coupled to the MMI coupler and terminated by a front reflector at a first side of the MMI coupler, a coarse tuning arm terminated by a first back reflector for coarse wavelength tuning, a fine tuning arm terminated by a second back reflector for fine wavelength tuning, and a side-mode suppression ratio (SMSR) and power tuning arm terminated by a third back reflector, and wherein the gain region is above the front arm, and an output port coupled to the front reflector.
Meliga et al. disclose: a substrate (2) (Fig. 2B, [0021]); a gain region (301 or 101) disposed above the substrate (2), wherein the gain region includes an III-V material (Fig. 2b, [0023], [0024] [0030], [0031], [0036]); a semiconductor layer (110, 18c, 305) disposed above the substrate and below the gain region (Fig. 2b, [0023], [0024] [0030], [0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Su et al. by coupling the three branch MMI structure below the gain region and above the substrate in order to support the laser device and to obtain a laser with high side mode suppression ratio. The device as modified discloses: wherein the gain region is above the front arm.
Su as modified does not disclose: a front arm coupled to the MMI coupler and terminated by a front reflector at a first side of the MMI coupler, a coarse tuning arm terminated by a first back reflector for coarse wavelength tuning, a fine tuning arm terminated by a second back reflector for fine wavelength tuning, and a side-mode suppression ratio (SMSR) and power tuning arm terminated by a third back reflector, and an output port coupled to the front reflector.
Takabayashi et al. disclose: front arm terminated by a front reflector (12) and a tuning arm terminated by a back reflector (11) (Fig. 3, [0033], [0034]). It would have been obvious to one of 

Regarding claim 21, Su as modified does not disclose: a photodetector in a waveguide between the front reflector and the output port as a power monitor at the output port. 
Takabayashi et al. disclose: a photodetector coupled to a waveguide (Fig. 1, [0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Su as modified by coupling a photodetector in a waveguide between the front reflector and the output port in order to monitor the output power of the laser device.

Regarding claim 22, Su as modified discloses: wherein the gain region includes the III-V material selected from the group consisting of aluminum (Al), gallium (Ga), indium (In), nitrogen (N), phosphorus (P), arsenic (As), antimony (Sb), AlAs, GaAs, InxGa1-xAs, InAl1-xAs, InxG1-xP, GaAsxSb1-x, AlxGa1-xAsyP1-y, and AlxInyGa1-x-yAs, where x and y are between 0 and 1, InSb, InAs, AlP, GaP, InP, a binary III-V compound, a ternary III-V compound, and a quaternary III-V compound (quaternary III-V compound) (Meliga, Fig. 2b, [0023], [0024] [0030], [0031], [0036]).

Claims 5, 9, 12, 17, 19 and 23-25 is rejected under 35 U.S.C. 103 as being unpatentable over Guan-Lin Su et al., "Widely tunable semiconductor lasers with three interferometric arms," Optics Express, (2017), vol. 25, No. 18, pgs. 21400-21409 (hereinafter Su et al.) in view of Meliga et al. (2005/0244994), Takabayashi et al. (2018/0226767) and Sun et al. (2014/0192394).

Regarding claim 5, Su as modified does not disclose: wherein the silicon waveguide of the coarse tuning arm, the fine tuning arm, or the SMSR and power tuning arm includes doped silicon as a phase tuner.
Sun et al. disclose: doped silicon to form a resistive heater for thermo-optic phase tuning ([0110]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Su as modified by doping a portion of the silicon waveguide in each tuning arm in order to use the doped section for phase tuning.

Regarding claim 9, Su as modified discloses: wherein the first back reflector, the second back reflector, or the third back reflector is a loop mirror (see the rejection of claim 8).
Su as modified does not disclose: loop mirror including doped silicon as a phase tuner.
Sun et al. disclose: doped silicon to form a resistive heater for thermo-optic phase tuning ([0110]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Su as modified by doping a portion of the silicon loop mirror in each tuning arm in order to use the doped section for phase tuning.

Regarding claim 12, Su as modified does not disclose: wherein the metal layer includes one or more metal heaters to act as phase tuners above the coarse tuning arm, the fine tuning arm, or the SMSR and power tuning arm.
Sun et al. disclose: doped silicon to form a resistive heater for thermo-optic phase tuning ([0110]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Su as modified by doping a portion of the silicon loop mirror in each tuning arm in order to use the doped section for phase tuning. The device as modified discloses: metal layer includes one or more metal heaters to act as phase tuners above the coarse 

Regarding claim 17, Su as modified discloses: wherein the front arm, the coarse tuning arm, the fine tuning arm, or the SMSR and power tuning arm includes a silicon waveguide selected from a group consisting of a slab waveguide, a strip waveguide, a rib waveguide, or a surface ridge waveguide (Takabayashi, Fig. 3, [0032], [0033], [0034]). 
Su as modified does not disclose: wherein the first back reflector, the second back reflector, or the third back reflector is a loop mirror; and the method further comprises: forming doped silicon as a phase tuner for the silicon waveguide of the coarse tuning arm, the fine tuning arm, or the SMSR and power tuning arm; and forming doped silicon at the loop mirror of the first back reflector, the second back reflector, or the third back reflector as a phase tuner.
Takabayashi et al. disclose: optical waveguide device comprising silicon loop mirror (Fig. 3, [0032]-[0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Su as modified by coupling a silicon loop mirror to the front arm and each of the tuning arms in order to form a cavity and output coherent light.
Su as modified does not disclose: the method further comprises: forming doped silicon as a phase tuner for the silicon waveguide of the coarse tuning arm, the fine tuning arm, or the SMSR and power tuning arm; and forming doped silicon at the loop mirror of the first back reflector, the second back reflector, or the third back reflector as a phase tuner.
Sun et al. disclose: doped silicon to form a resistive heater for thermo-optic phase tuning ([0110]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Su as modified by doping a portion of the silicon 

Regarding claim 19, Su as modified discloses: forming a cladding layer (112, 212, 304) above the gain region and the semiconductor layer (Meliga, Fig. 2b, [0023], [0024] [0030], [0031]); forming a metal layer (118, 308) above the cladding layer (Meliga, Fig. 2b, [0023], [0024] [0030], [0031]).
Su as modified does not disclose: forming one or more metal heaters in the metal layer to act as phase tuners above the coarse tuning arm, the fine tuning arm, or the SMSR and power tuning arm. 
Sun et al. disclose: doped silicon to form a resistive heater for thermo-optic phase tuning ([0110]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Su as modified by doping a portion of the silicon waveguide for each tuning arm and doping a portion of the silicon loop mirror in each tuning arm in order to use the doped section for phase tuning. The device as modified discloses: forming one or more metal heaters in the metal layer to act as phase tuners above the coarse tuning arm, the fine tuning arm, or the SMSR and power tuning arm (metal layers must be present in order to thermos-optically tune the phase tuning region).

Regarding claim 23, Su as modified discloses: wherein the front arm, the coarse tuning arm, the fine tuning arm, or the SMSR and power tuning arm includes a silicon waveguide selected from a group consisting of a slab waveguide, a strip waveguide, a rib waveguide, or a surface ridge waveguide (Takabayashi, Fig. 3, [0032], [0033], [0034]).
Su as modified does not disclose: the silicon waveguide of the coarse tuning arm, the fine tuning arm, or the SMSR and power tuning arm includes doped silicon as a phase tuner. 
Sun et al. disclose: doped silicon to form a resistive heater for thermo-optic phase tuning ([0110]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Su as modified by doping a portion of the silicon waveguide for each tuning arm and doping a portion of the silicon loop mirror in each tuning arm in order to use the doped section for phase tuning. 

Regarding claim 24, Su as modified does not disclose: wherein the first back reflector, the second back reflector, or the third back reflector is a loop mirror including doped silicon as a phase tuner.
Takabayashi et al. disclose: optical waveguide device comprising silicon loop mirror (Fig. 3, [0032]-[0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Su as modified by coupling a silicon loop mirror to the front arm and each of the tuning arms in order to form a cavity and output coherent light.
Su as modified does not disclose: loop mirror including doped silicon as a phase tuner.
Sun et al. disclose: doped silicon to form a resistive heater for thermo-optic phase tuning ([0110]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Su as modified by doping a portion of the silicon waveguide for each tuning arm and doping a portion of the silicon loop mirror in each tuning arm in order to use the doped section for phase tuning. 

Regarding claim 25, Su as modified discloses: a cladding layer (112, 212, 304) above the gain region and the semiconductor layer, a metal layer (118, 308) above the cladding layer (Meliga, Fig. 2b, [0023], [0024] [0030], [0031]).
Su as modified does not disclose: wherein the metal layer includes one or more metal heaters to act as phase tuners above the coarse tuning arm, the fine tuning arm, or the SMSR and power tuning arm.
Sun et al. disclose: doped silicon to form a resistive heater for thermo-optic phase tuning ([0110]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Su as modified by doping a portion of the silicon waveguide for each tuning arm and doping a portion of the silicon loop mirror in each tuning arm in order to use the doped section for phase tuning. The device as modified discloses: metal layer includes one or more metal heaters to act as phase tuners above the coarse tuning arm, the fine tuning arm, or the SMSR and power tuning arm (metal layers must be present in order to thermos-optically tune the phase tuning region).

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Guan-Lin Su et al., "Widely tunable semiconductor lasers with three interferometric arms," Optics Express, (2017), vol. 25, No. 18, pgs. 21400-21409 (hereinafter Su et al.) in view of Meliga et al. (2005/0244994), Takabayashi et al. (2018/0226767) and Luo et al. (2014/0153600).

Regarding claim 18, Su as modified does not disclose: wherein the gain region including the III-V material is bonded to the semiconductor layer by direct bonding, eutectic bonding, or hybrid bonding.
Luo et al. disclose: direct bonding of III-V onto a Si waveguide ([0006]). ]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Su as modified directly bonding the III-V gain region onto a silicon layer in order to form a hybrid silicon laser.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828